Case: 1:12-cv-05746 Document #: 743 Filed: 02/20/20 Page 1 of 1 PageID #:24383

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Philip Charvat
                                          Plaintiff,
v.                                                         Case No.: 1:12−cv−05746
                                                           Honorable Andrea R. Wood
Carnival Corporation & PLC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 20, 2020:


       MINUTE entry before the Honorable Andrea R. Wood: Status hearing set for
2/21/2020 is stricken. The Court will rule on the pending motion for indicative ruling
[739] without further argument or briefing. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
